﻿Sir, on behalf of the Government and people of the Republic of Suriname and on my own behalf I extend warm and hearty congratulations to you on your election as President of the thirty-ninth session of the General Assembly. I am convinced that your professional qualities and the services you have rendered so successfully in the past to the international community uniquely qualify you for this high office. We are certain that this body will conduct and complete its work efficiently and successfully under your competent guidance.
3.	At the same time, I wish to express my Government's gratitude for the balanced and effective way in which Mr. Jorge Illueca, of Panama, presided over the thirty-eighth session of the General Assembly. We wish him well.
4.	The Secretary-General should be commended for his tireless efforts on behalf of the suffering world community longing for development, peace and stability. Much progress in these areas can be attributed to his personal intervention in most delicate situations.
5.	We welcome Brunei Darussalam to the family of nations and extend our best wishes to the Government and people of this new Member State.
6.	Another year has passed since my delegation had the honour to address the General Assembly. Although it may be more appropriate to elaborate extensively on the significance of this lofty Organization at the commemoration of its fortieth anniversary next year, I am seizing this opportunity to reiterate the adherence of my country to the principles and the objectives of the United Nations.
7.	In a world with growing antagonisms, the United Nations has an important role to play as a platform for dialogue, for reducing tension and solving conflicts between States, for reshaping the world into one of justice, peace, prosperity and dignity for mankind and for bringing hope where despair exists.
8.	We realize how remote mankind is from realizing these noble principles and how much the very existence of States is threatened by repeated and disquieting manifestations of disrespect for sovereignty and territorial integrity. We realize to what extent political, military and economic power is still abused in many parts of the world, while large segments of humanity continue to suffer from deprivation and underdevelopment.
9.	The Republic of Suriname consistently adheres to the principles of non-interference and non-intervention in the internal affairs of other States. We therefore urgently call on all States Members of the United Nations to uphold these principles, without which peace and prosperity will be mere illusions.
10.	Our foreign policy continues to reflect the non- aligned spirit and is geared towards supporting the creation of a just international order based on the peaceful settlement of disputes, respect for sovereignty and the right to self-determination.
11.	Actions which take place throughout the world sometimes make us wonder if these universally accepted principles only guide the actions of the smaller States, since it appears that positions of strength do not accommodate these principles as easily as do positions of weakness.
12.	It is time for a change. What we need is not a countless number of resolutions but, rather, firm determination to end the duplicity and double standards in international affairs.
13.	In transforming Suriname from its colonial structure, we share the fate of many third-world countries that have to overcome various obstacles, both of an internal and of an external nature, in this legitimate process. Unifying a people divided by colonial interests in the past and promoting a consciousness of their own destiny are certainly not easy tasks.
14.	The task of securing real and well-balanced development for our people and building a manageable economy naturally requires a sound infrastructure. To realize all this and to build an independent nation well integrated into the Latin American and Caribbean region were main objectives at the very outset of our revolution on 25 February 1980. But our efforts alone are not sufficient to accomplish this tremendous task.
15.	When we concluded the Treaty on Co-operation for Development with the Netherlands on our independence, we were convinced that that settlement of our historical claims would provide the basis for economic development and for improving the well- being of our long-neglected people.
16.	Perhaps this is not the time to elaborate extensively upon the fate of that solemn Treaty. You should be informed, however, Mr. President, that the execution of that Treaty, reached voluntarily between the Republic of Suriname and the Kingdom of the Netherlands, came to a unilateral and abrupt halt in 1982, as a consequence of which we have since been deprived of the funds provided for in that Treaty. We are convinced that this arbitrary action will not meet with the approval of the United Nations community.
17.	Nations may develop differences of opinion over time on more or less basic issues. The Republic of Suriname, however, is of the opinion that no problem between two parties or sovereign States will ever be fairly solved if they are not discussed in an honest, frank and fair dialogue. After all, this is the founding principle of the United Nations. We should follow it in all circumstances. Therefore, we stand ready, and publicly state our willingness, to discuss, at any time, the issue of co-operation for development with any party genuinely interested in the well- being of the people of Suriname.
18.	It was in this spirit that we recently approached the Netherlands to discuss the normalization of our relations. We express the hope that the dialogue, for which a basis has been established in the meantime, will lead to a new understanding with regard to the Treaty.
19.	Notwithstanding the adverse effects of the unexpectedly reduced level of support for its economic development, Suriname has continued its efforts to establish a self-reliant economy, and we can happily report that our efforts to develop our nation have met with solid and encouraging support on our continent and beyond.
20.	One of the most pressing problems in our hemisphere concerns the situation in Central America. The people of the region, like others, want the right freely to determine their own future in peace and security, free from any outside interference or intervention.
21.	We are convinced that military solutions in Central America do not lead to lasting peace. The policy of some States in the region not only is at variance with the basic principles governing the conduct between States, but also violates the ruling given by the International Court of Justice on 10 May of this year.
22.	My Government staunchly supports the peace initiatives of the Contadora Group. We express the hope that the Contadora Act on Peace and Cooperation in Central America will contribute to the achievement of co-operation, peace and stability throughout the Central American region.
23.	My delegation also hopes that the Caribbean region will remain a zone of peace in which the peoples of that region can exercise their right to self- determination, free from any outside interference and intervention. It is our heartfelt wish that the people of Grenada will be able to determine their future in accordance with their own political, economic and social interests.
24.	I wish to reiterate the view of the Government of the Republic of Suriname that non-intervention in the internal affairs of other States is an essential condition for peace between nations, a principle which, unfortunately, is too often disregarded. In accordance with this principle, every State has the obligation to refrain from instigating, participating in, or organizing acts of civil strife or terrorism in another State and from promoting any activity which could lead to a threat or the actual use of force against another State.
25.	Suriname therefore supports the drafting of an international convention against the recruitment, use, financing and training of mercenaries. We call on all States to co-operate to enable the United Nations to conclude this fundamental convention.
26.	The question of Namibia, that unfortunate example of inhuman treatment of blacks by white supremacists, confronts us once again on the agenda of the General Assembly. On 27 August this year, the United Nations Council for Namibia convened a solemn meeting commemorating Namibia Day, the anniversary of the day on which the people of Namibia launched their armed struggle against the racist regime of Pretoria, which has continued to occupy their land in defiance of the numerous resolutions and decisions of the United Nations, and in defiance of the advisory opinion of the International Court of Justice.
27.	Efforts to arrive at an internationally acceptable solution in accordance with the principles set out in Security Council resolution 385 (1976) culminated in the adoption of resolution 435 (1978), in which the Council approved a detailed plan for the transfer of power to the people of Namibia, with United Nations assistance. We are well aware that six years have since elapsed. The fact that Namibia continues to be denied a peaceful and speedy transition to majority rule is due entirely to the intransigence of the racist and expansionist regime of South Africa.
28.	In the discharge of its mandate relating to the situation in Namibia, the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples has repeatedly called for measures under Chapter VII of the Charter of the United Nations in order to bring about South Africa's compliance with relevant United Nations resolutions and decisions. The adoption of a comprehensive programme of sanctions would signify to South Africa that the world community will no longer tolerate its tactics and manoeuvres.
29.	In this case, decisive steps by the international community are long overdue, for what is at stake here is the ability of the United Nations to respond adequately to the needs of millions who are suffering under the oppression of a provocative colonial regime. The Government of the Republic of Suriname denounces the establishment of any linkage or parallel between Namibian independence an' extraneous and irrelevant issues.
30.	On behalf of my delegation, I wish to express our full solidarity with the heroic people of Namibia and to appeal to the international community to support their just struggle against colonial occupation and the plunder of the uranium and other natural resources of their country and for the right to self- determination, freedom and independence under the leadership of the South West Africa People's Organization [SWAPO], the national liberation movement of Namibia, which is the sole and authentic representative of the Namibian people.
31.	As regards the situation in South Africa, my delegation strongly condemns the South African racist regime for continued violence and repression against its black population and expresses its support for, and solidarity with, all those struggling for the elimination of apartheid and racial discrimination.
32.	My Government rejects South Africa's new mystifying constitution and the sham elections held in connection with it. I also wish to reaffirm our support for, solidarity with and commitment to the African National Congress of South Africa [ANC], the representative of the majority of the people of South Africa, in its valiant struggle to eradicate apartheid and bring freedom, justice and independence to the South African people.
33.	My delegation cannot but express concern with regard to the situation in the Middle East, and it deplores the increasing tension in this region. The invasion and illegal occupation of southern Lebanon are the bitter fruits of a policy pursued by Israel to deny the Palestinian people their right to self-determination and to establish their own independent and sovereign State.
34.	My delegation reaffirms its conviction that a just solution and lasting peace in the Middle East cannot be achieved without the unconditional and total withdrawal of Israel from all occupied territories. It would like to emphasize that the withdrawal of all foreign troops from Lebanese territory is a prerequisite for that country to regain its independence.
35.	The expansion of the Iran-Iraq war during the past seven months into the Persian Gulf is an indication of a further deterioration of the relations between these two non-aligned brother nations. My delegation regrets to note that this conflict is causing serious human and material losses to the countries concerned while posing a serious threat to international peace and security.
36.	In this context, we would like to recall the principle of peaceful settlement of disputes, which remains central to the philosophy of peaceful coexistence. For this reason, we reaffirm the necessity of an immediate cease-fire and withdrawal of forces to internationally recognized boundaries as a preliminary step towards the peaceful settlement of this tragic war, which deplorably has even involved the use of chemical weapons.
37.	My delegation wishes to commend the Secretary-General for the peace initiatives he has recently undertaken between the parties concerned.
38.	Concerning the situation in the Korean peninsula, my delegation would like to reiterate its support for the desire of the Korean people to reunify their divided homeland peacefully through a dialogue between the North and the South without any foreign interference.
39.	The Government of the Republic of Suriname also maintains its position with regard to the withdrawal of all foreign troops from Kampuchea and Afghanistan in order to allow the people of those countries the opportunity to reach a political settlement and determine their own destiny.
40.	In this connection, we hail the recent peace initiatives taken on Afghanistan by the Personal Representative of the Secretary-General at Geneva.
41.	Each year we hear the pleas of the majority of States for general and complete disarmament in order to avoid the growing threat which the international arms build-up poses to mankind. Nevertheless, we notice a steady increase in global military spending, as no one appears to be able to control the nervous feeling that accompanies the impression of falling behind in this deadly arms race. Indeed, this is a dangerous development which not only consumes the scarce financial, human and material resources available, but will ultimately lead to the total destruction of our planet. My Government therefore continues to support all serious proposals for general and complete disarmament and, consequently, we call on all parties concerned to negotiate arms reduction as a matter of urgency.
42.	It is gratifying to note that the economic situation in some developed countries has recently shown an upward trend. For the majority of countries, and certainly for the developing countries, however, the nightmare of the longest and deepest recession of the last 50 years continues unabated.
43.	The causes of this persistent crisis are to be found in the very structure of international economic relations, which are still based on inequality and domination. If trade, not aid, was to alleviate our problems, we must sadly note that the present depressed markets for raw materials and goods produced in developing countries have not brought the necessary relief, owing to the steep fall in commodity prices and the sharp price increase of industrial products, while at the same time protectionist measures in various developed countries hamper our exports.
44.	Meanwhile, the foreign debts of many of these countries have reached astronomical proportions. There have been many urgent, even desperate calls for reform. All to no avail. The situation has now reached crisis proportions, as evidenced by the social unrest and political turmoil which have recently erupted in many countries.
45.	In order to deal effectively with this crisis, global and comprehensive approaches are required, reflecting the interdependence of developing and developed countries and the interrelated character of problems affecting the international economic system.
46.	The global negotiations initiated at the thirty- fifth session of the General Assembly should be reviewed with an early solution to these problems in mind.
47.	In this regard, my Government holds the view that South-South co-operation must be encouraged and promoted as a valuable mechanism for restructuring the economic system, while fostering sub regional, regional and interregional co-operation.
48.	My delegation fervently hopes that the Caracas Programme of Action will still prove to be an important framework for creating instruments and developing necessary devices to strengthen this form of co-operation.
49.	In our own region, constructive efforts have been made which in January of this year resulted in the adoption of the Quito Declaration and Plan of Action. In the opinion of my Government, the ideas elaborated and proposals put forward deserve the special attention of the industrialized countries, since they reflect the economic reality of Latin America and the Caribbean. In conformity with this Declaration, specific measures must be adopted to bring about transformation in the existing international financial and trade policies in order to enhance the accessibility of products from developing countries to the markers of the developed countries. This would relieve their debt burden and restore the financial flow for development.
50.	The Committee for Development Planning could not have chosen a better title for the main section of its report, which reads "Crisis or reform: breaking the barriers to development". There are no alternatives. Reform in international economic relations, especially of the international monetary and financial system, is an absolute necessity. Once again, we appeal to the international community to examine the general demands for a policy change in this crisis situation, and we pledge our support for measures of high and immediate priority in the interest of global recovery.
51.	My delegation is deeply concerned over the acute problem of drought in the sub-Saharan countries of Africa, where tens of millions of people are threatened by malnutrition, hunger and famine. The three-year drought, on top of the international recession, has severely affected those countries.
52.	We attach great importance to and fully endorse the special action programme for Africa, which should be an impetus to the joint efforts of the international community to provide assistance.
53.	As a signatory State to the United Nations Convention on the Law of the Sea, Suriname became a member of the Preparatory Commission for the International Sea-Bed Authority and for the International Tribunal for the Law of the Sea. We are therefore committed to the completion of their task. In our view, the decisions adopted at the first session of the Preparatory Commission in 1983 met the standards of equal and equitable international cooperation in the exploitation of the mineral resources of the international sea-bed area.
54.	The Government of Suriname regrets that these positive results of the Commission's work are being hampered by the activities of some major industrialized countries. They have initiated negotiations between various consortia in their respective countries and are preparing bilateral or plurilateral agreements outside the scope of the Convention, thus undermining the work of the International Sea-Bed Authority. Because of these activities, the Preparatory Commission was unable to complete its task during its second session, held this year, in particular with regard to the question whether or not the Preparatory Commission should also act as a dispute-settlement authority. We condemn these activities. The resources of the sea-bed must be developed in an orderly manner for the benefit of mankind and must contribute to a more equitable and fair global economic system. We therefore reject any separate agreements in which the major industrialized countries would share the sea-bed among themselves, and we urgently appeal to all industrialized States, whether or not they have signed the Convention, to refrain from undertaking any activities outside the scope of the Convention, as we consider the sea-bed mining legislation of the United Nations Convention on the Law of the Sea a major breakthrough in the global economic stalemate between the developed and the developing countries.
55.	My Government wishes to express its satisfaction with the Economic Declaration of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi in March 1983, in which it was emphasized that Antarctica had considerable environmental, climatic, scientific and potential economic significance to the world. It was also stated that exploration of the area and exploitation of its resources should be carried out for the benefit of mankind and in a manner consistent with the protection of the environment of Antarctica. For these reasons, my Government deems the establishment of a new regime for the continent of Antarctica necessary in order to enable all States Members of the United Nations to benefit from its resources. Both reason and justice would be well served if the principles of "common heritage" and "common benefit", enunciated in the United Nations treaties on outer space and in the United Nations Convention on the Law of the Sea, were to find application in a new regime for Antarctica.
56.	The United Nations was conceived in a spirit of good will and optimism. The global problems which have accumulated for almost 40 years and threaten to undermine our world community have been described eloquently and accurately on innumerable occasions. The Organization has, with resounding rhetoric, depicted and condemned racism, the arms race between the super-Powers, the plight of the needy, exploited and oppressed of the earth, the armed conflicts between brother nations, the disrespect for national sovereignty, the violations of territorial integrity, the debt crisis and the disturbing imbalance of economic relations. However, we have to note with sadness that the rhetoric used in this forum often seems to replace rather than generate the effective measures called for. My delegation therefore hopes that the United Nations will soon take more concrete steps that may be recognized throughout the world as recordable successes, in keeping with its noble principles.
